The question now presented to the view of the Court is, whether parol evidence shall be received to prove that there were no such entries in the entry taker's books as those by virtue of which the warrants in question purport to have been issued. The original books are admitted to be lost. It appears, as well from the law as the evidence offered which has been rejected, that an abstract of these books was taken. The extract of that abstract has been rejected because it was not a complete copy. The object is to prove that no such entries ever existed on the books; how can this appear when neither the books nor a complete copy of them are produced? There is better evidence of the fact attempted to be proved. The abstract is certainly better evidence, and therefore parol testimony must be rejected. *Page 436